DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
Response to Amendments
   The Amendment filed 7/26/2022 has been entered. Claims 1, 14, 26, and 28 were amended. Thus, claims 1-28 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-10, 14-16, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2003/0056281 A1) in view of Kelleher et al. (US 2015/0005750 A1) and Gertner et al. (US 2018/0104514 A1).
Regarding claim 1, Hasegawa discloses a moldable warming device (eye mask 10 with self-heating members) (Fig. 1; abstract), comprising: 
a heating disc (exothermic bodies 23 enclosed in film 22) (Figs. 3-9; para. [0046]); 
a harmonic resonance frequency stimulation vibration generator (RFSVG) (micro-vibrating device 30) (Fig. 9); 
a coupling device (housing portion 19 formed by front plate 14, back plate 18, and eye pads 20 which hold exothermic bodies 23) (Figs. 4, 8-9; para. [0043]); 
a mask configured to hold the heating disc and the coupling device for use in parallel utility (eye mask 10 holds or carries all components of the device to be used) (Fig. 1; abstract);
wherein the moldable warming device is configured to provide an eyelid surface and periorbital structures with therapeutic warmth (eye mask is used to provide warming to the user’s eyes) (abstract). 
Hasegawa does not disclose a sensor array, the sensor array configured to determine tuning parameters of a vibration and heating profile of a user's individual eyelid, periorbital, and nasal three- dimensional anatomy and surface topography.
However, Kelleher teaches a system to treat eyelids and Meibomian glands (Kelleher; abstract) including a sensor array, the sensor array configured to determine tuning parameters of a vibration and heating profile of a user's individual eyelid, periorbital, and nasal three- dimensional anatomy and surface topography (first safety sensor monitors temperature to ensure tissue is not damaged; force or pressure sensors 221 monitor force applied to eyelid; third safety sensor monitors the energy transducers which can emit ultrasound or vibrational energy) (Kelleher; para. [0087]; para. [0166]; para. [0198]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa mask to include a sensor configured to determine tuning parameters of a vibration and heating profile of a user's individual eyelid, periorbital, and nasal three- dimensional anatomy and surface topography, as taught by Kelleher, for the purpose of ensuring user safety enabling a user to avoid tissue damage (Kelleher; para. [0104]; para. [0166]; para. [0198]).
Hasegawa does not disclose a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG); the mask configured to hold the pair of neurostimulation units; wherein the first harmonic RFSVGs are configured to simultaneously provide tuned harmonic resonance or non-resonance frequency stimulation vibration over the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user's lacrimal function unit, and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone.
However, Gertner teaches a device which applies vibrations to facial structures around the eye to treat eye diseases (Gertner; abstract; para. [0009]) including a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG) (two eccentric motors 8020 for producing a vibratory effect, with each motor on a respective side of the user’s nose) (Gertner; Figs. 43-47; para. [0569]; para. [0572]); the mask configured to hold the pair of neurostimulation units (housing 8030 houses the electronics and covers the user’s nose) (Gertner; Figs. 43-47; para. [0572]); wherein the first harmonic RFSVGs are configured to simultaneously provide tuned harmonic resonance or non-resonance frequency stimulation vibration over the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user's lacrimal function unit (two eccentric motors 8020 produce a vibratory effect on each side surface of the user’s nose for stimulating a nasal nerve and the parasympathetic pathway; vibrations travel through skin to bone to nerves such as the trigeminal nerve and lacrimal nerve; this vibration is for stimulating tear production) (Gertner; Figs. 43-47; para. [0009]; para. [0532]; para. [0569]; para. [0572]), and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge (vibration is applied to the side of the nose against the nasal bone and the vibration is linear and perpendicular to the skin, thus the primary axis of vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge) (Gertner; Figs. 43-47; para. [0161]; para. [0569]; claim 38) and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone (device 7000 covers a contoured surface of the nose on each side, thus the vibration would be applied to those contoured side surfaces; the vibration applied to the contoured nasal surface would vary depending on the distance of a point on the contoured nasal surface to the point of direct vibration application; a vibration applied to a biological tissue would travel to the tissues surrounding that initial tissue, thus a vibration applied to a nasal bridge would travel to all the tissues in and around the nasal bridge; material 7855 holding the motors 8020 is flexible, thereby allowing for the device to fit the contours of the nose surface/nasal bridge such that the vibration applied is kept oriented on the surface of the nose/nasal bridge, thus having the vibration oriented across the nasal bridge, between the user’s eyes, and through the nasal bone) (Gertner; Figs. 43-47; para. [0134]; para. [0161]; paras. [0569-0570]; claim 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa mask to include a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG); the mask configured to hold the pair of neurostimulation units; wherein the first harmonic RFSVGs are configured to simultaneously provide tuned harmonic resonance or non-resonance frequency stimulation vibration over the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user's lacrimal function unit, and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone, as taught by Gertner, for the purpose of providing an additional means for treating dry eye of a patient (Gertner; para. [0008]).
Regarding claim 2, the modified Hasegawa device teaches a second harmonic RFSVG (Hasegawa micro-vibrating device 30, which is separate from the Gertner vibratory surface used to teach the first RFSVG) (Hasegawa; Fig. 9), wherein the mask is configured to hold the second harmonic RFSVG (eye mask 10 holds or carries all components of the device) (Hasegawa; Figs. 1, 9; abstract), wherein the second harmonic RFSVG is configured to provide the eyelid surface and periorbital structures with tuned harmonic resonance or non-resonance frequency stimulation vibration (eye mask 10 would cover the eyelid and use the vibrating device 30 to provide vibration to the eyes) (Hasegawa; Figs. 1, 9; abstract; para. [0023]).
Regarding claim 3, the modified Hasegawa device teaches wherein the coupling device is configured to contact the user's eyelid skin for heat transfer (the eye pads 20 portion of the coupling device would contact a user’s eyelid when worn) (Hasegawa; Fig. 8; para. [0049]).
Regarding claim 6, the modified Hasegawa device teaches wherein the sensor array comprises a thermocouple configured to record temperature of the user's eyelid surface (first safety sensor monitors temperature) (Kelleher; para. [0166]).
Regarding claim 9, the modified Hasegawa device teaches wherein the sensor array comprises sensors selected from the group consisting of: temperature sensors  (first safety sensor monitors temperature) (Kelleher; para. [0166]), pressure sensors (force or pressure sensors 221) (Kelleher; para. [0104]).
Regarding claim 10, the modified Hasegawa device teaches a vibration modulation controller, wherein the vibration modulation controller controls the stimulation of the first harmonic RFSVG (adjustment control to vary vibration) (Gertner; para. [0148]).
Regarding claim 14, Hasegawa discloses a method for ophthalmic eyelid therapy (eye mask 10 for heat and vibration treatment for eyelids) (Fig. 1; abstract), the method comprising the steps of: 
applying a moldable warming device to a user's individual eyelid, periorbital, and nasal three-dimensional anatomy and surface topography (eye mask 10 with self-heating members for heating the eyes) (Fig. 1; abstract), the moldable warming device comprising: 
a heating disc (exothermic bodies 23 enclosed in film 22) (Figs. 3-9; para. [0046]); 
a harmonic resonance frequency stimulation vibration generator (RFSVG) (micro-vibrating device 30) (Fig. 9); 
a coupling device (the exothermic bodies 23 are held within the housing portion 19 formed by front plate 14, back plate 18, and eye pads 20) (Figs. 4, 8-9; para. [0043]); 
a mask, wherein the mask is configured to hold the heating disc, the harmonic RFSVG, and the coupling device for use in parallel utility (eye mask 10) (Fig. 1); 
generating thermal energy and transferring the thermal energy to an eyelid surface and periorbital structures (exothermic bodies 23 provide heat to the eyes) (Figs. 3-9; abstract; paras. [0047-0048]); 
generating tuned harmonic resonance or non-resonance frequency stimulation vibration (micro-vibrating device 30 provides vibration to the eyes) (Fig. 9; abstract; para. [0023]).
Hasegawa does not disclose a sensor array.
However, Kelleher teaches a system to treat eyelids and Meibomian glands (Kelleher; abstract) including a sensor array (first safety sensor monitors temperature to ensure tissue is not damaged; force or pressure sensors 221 monitor force applied to eyelid; third safety sensor monitors the energy transducers which can emit ultrasound or vibrational energy) (Kelleher; para. [0087]; para. [0166]; para. [0198]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa moldable warming device to include a sensor array, as taught by Kelleher, for the purpose of ensuring user safety enabling a user to avoid tissue damage (Kelleher; para. [0104]; para. [0166]; para. [0198]), as well as to provide a suitable vibration pattern to aid in expressing meibum (Kelleher; paras. [0174-0175]).
Hasegawa does not disclose a pair of neurostimulation units, wherein each neurostimulation unit comprises a harmonic resonance frequency stimulation vibration generator (RFSVG); the mask configured to hold the pair of neurostimulation units; generating tuned harmonic resonance or non-resonance frequency stimulation vibration and simultaneously transferring the tuned harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user’s nasal bridge area through the nasal bone; and stimulating the trigeminal nerve to induce tear production reflex in the user’s lacrimal function unit, wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the user’s nasal bone.
However, Gertner teaches a device which applies vibrations to facial structures around the eye to treat eye diseases (Gertner; abstract; para. [0009]) including a pair of neurostimulation units, wherein each neurostimulation unit comprises a harmonic resonance frequency stimulation vibration generator (RFSVG) (two eccentric motors 8020 for producing a vibratory effect, with each motor on a respective side of the user’s nose) (Gertner; Figs. 43-47; para. [0569]; para. [0572]); the mask configured to hold the pair of neurostimulation units (housing 8030 houses the electronics and covers the user’s nose) (Gertner; Figs. 43-47; para. [0572]); generating tuned harmonic resonance or non-resonance frequency stimulation vibration and simultaneously transferring the tuned harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user’s nasal bridge area through the nasal bone (the two eccentric motors 8020 produce a vibratory effect on each contoured side surface of the user’s nose simultaneously for stimulating a nasal nerve and the parasympathetic pathway; vibrations travel through skin to bone to nerves such as the trigeminal nerve and lacrimal nerve) (Gertner; Figs. 43-47; para. [0569]; para. [0572]); and stimulating the trigeminal nerve to induce tear production reflex in the user’s lacrimal function unit (the vibrations travel through skin to bone to nerves such as the trigeminal nerve and lacrimal nerve; this vibration is for stimulating tear production) (Gertner; Figs. 43-47; para. [0009]; para. [0532]; para. [0569]; para. [0572]), wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge (vibration is applied to the side of the nose against the nasal bone and the vibration is linear and perpendicular to the skin, thus the primary axis of vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge) (Gertner; Figs. 43-47; para. [0161]; para. [0569]; claim 38) and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the user’s nasal bone (device 7000 covers a contoured surface of the nose on each side, thus the vibration would be applied to those contoured side surfaces; the vibration applied to the contoured nasal surface would vary depending on the distance of a point on the contoured nasal surface to the point of direct vibration application; a vibration applied to a biological tissue would travel to the tissues surrounding that initial tissue, thus a vibration applied to a nasal bridge would travel to all the tissues in and around the nasal bridge; material 7855 holding the motors 8020 is flexible, thereby allowing for the device to fit the contours of the nose surface/nasal bridge such that the vibration applied is kept oriented on the surface of the nose/nasal bridge, thus having the vibration oriented across the nasal bridge, between the user’s eyes, and through the nasal bone) (Gertner; Figs. 43-47; para. [0134]; para. [0161]; paras. [0569-0570]; claim 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa method to include a pair of neurostimulation units, wherein each neurostimulation unit comprises a harmonic resonance frequency stimulation vibration generator (RFSVG); the mask configured to hold the pair of neurostimulation units; generating tuned harmonic resonance or non-resonance frequency stimulation vibration and simultaneously transferring the tuned harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user’s nasal bridge area through the nasal bone; and stimulating the trigeminal nerve to induce tear production reflex in the user’s lacrimal function unit, wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the user’s nasal bone, as taught by Gertner, for the purpose of providing an additional means for treating dry eye of a patient (Gertner; para. [0008]).
Regarding claim 15, the modified Hasegawa method teaches wherein the thermal energy is transferred to an inner surface of the eyelid (eye mask 10 provides heat and vibration to eyeball parts, including the eyelid as the mask would be physically contacting the eyelid when a user is wearing it) (Hasegawa; Fig. 1; abstract).
Regarding claim 16, the modified Hasegawa method teaches wherein the coupling device is configured to contact the user's eyelid skin for heat transfer (the eye pads 20 portion of the coupling device would contact a user’s eyelid when worn) (Hasegawa; Fig. 8; para. [0049]).
Regarding claim 19, the modified Hasegawa method teaches wherein the sensor array comprises a thermocouple configured to record temperature of the user's eyelid surface (first safety sensor monitors temperature) (Kelleher; para. [0166]).
Regarding claim 21, the modified Hasegawa method teaches wherein the sensor array comprises sensors selected from the group consisting of: temperature sensors (first safety sensor monitors temperature) (Kelleher; para. [0166]), pressure sensors (force or pressure sensors 221) (Kelleher; para. [0104]).
Regarding claim 22, the modified Hasegawa method teaches generating, at the sensor array, a data stream responsive to a vibration and heating profile of the user's individual patient eyelid and periorbital three-dimensional anatomy and surface topography (first safety sensor monitors temperature data; third safety sensor, which can emit ultrasound or vibrational energy, monitors the energy transducer data) (Kelleher; para. [0087]; para. [0166]; para. [0198]).
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kelleher and Gertner as applied to claims 1 and 14 above, and further in view of Linder (US 8,721,572 B1).
Regarding claims 4 and 17, the modified Hasegawa device teaches the invention as previously claimed, but does not teach wherein the coupling device comprises hydrogel.
However, Linder teaches a device for treating the eye (Linder; abstract; col. 16, line 5) which includes a hydrogel which sticks a strip to an eyelid (Linder; col. 6, lines 52-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa coupling device to include a hydrogel, as taught by Linder, for the purpose of providing a gentle adhesive which also moisturizes the skin (Linder; col. 6, lines 52-59).
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kelleher and Gertner as applied to claims 1 and 14 above, and further in view of Carey (US 2012/0222192 A1).
Regarding claims 5 and 18, the modified Hasegawa device teaches the invention as previously claimed, but does not teach wherein the mask comprises a heat reflective material configured to reflect and direct heat from the heating disc toward the user's eyelid surface.
However, Carey teaches an eye mask with a heating mechanism (Carey; abstract) including a heat reflective material configured to reflect and direct heat from the heating element toward the user's eyelid surface (reflective layer 41 reflects heat from the temperature control circuit layer 43 towards the face of a wearer) (Carey; Fig. 3a; para. [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa mask to include a heat reflective material, as taught by Cary, for the purpose of enabling heat to be reflected towards a wearer (Carey; para. [0028]).
Claims 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kelleher and Gertner as applied to claims 6 and 19 above, and further in view of Mohn (US 2014/0052198 A1).
Regarding claims 7 and 20, the modified Hasegawa device teaches the invention as previously claimed, including a printed circuit board (printed circuit board) (Kelleher; para. [0025]) and the thermocouple (first safety sensor) (Kelleher; para. [0029]), but does not teach wherein the sensor array includes a flexible printed circuit board where the thermocouple is embedded therein.
However, Mohn teaches a circuit for applying heat (Mohn; abstract) including a flexible printed circuit board (circuit formed on flexible substrate) (Mohn; para. [0019]) where the thermocouple is embedded therein (temperature sensor mounted on the flexible substrate) (Mohn; para. [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kelleher circuit board to be flexible and have the thermocouple embedded therein, as taught by Mohn, for the purpose of enabling the circuit board to conform to the contours of the body (Mohn; para. [0019]).
Regarding claim 8, the modified Hasegawa device teaches wherein the flexible printed circuit board comprises a polyimide film (flexible substrate made of polyimide) (Mohn; para. [0056]).
Claims 11-13 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kelleher and Gertner as applied to claims 1 and 14 above, and further in view of Grenon et al. (US 2007/0060988 A1).
Regarding claim 11, the modified Hasegawa device teaches the invention as previously claimed, but does not teach a microprocessor; and a wireless transmitter, wherein the microprocessor converts analog data generated from the sensor array into a digital data stream, and wherein the wireless transmitter transmits the digital data stream wirelessly via an antenna.
However, Kelleher further teaches a microprocessor (sensors controlled by microprocessor) (Kelleher; para. [0200]); and a wireless transmitter (data transmission means 320 transmits data from sensors wirelessly) (Kelleher; para. [0155]), and wherein the wireless transmitter transmits the digital data stream wirelessly via an antenna (data from sensors is transmitted wirelessly via an antenna) (Kelleher; para. [0155]). Kelleher also teaches data from the sensors can be either analog or digital or a combination thereof (Kelleher; para. [0110]). Moreover, Grenon teaches an apparatus to apply heat to eyelids (Grenon; abstract) wherein the microprocessor (micro-processor) (Grenon; para. [0123]) converts analog data into a digital data stream (A/D converters) (Grenon; para. [0146]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa device to include a microprocessor and wireless transmitter, as taught by Kelleher, for the purpose of enabling sensor data to be sent to a remote location. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the microprocessor to be configured to convert analog data generated from the sensor array into a digital data stream, as taught by Kelleher and Grenon, for the purpose of enabling communication between the sensors and microprocessors, as raw analog data from the sensors needs to be converted into the digital form in order to be read, understood, and manipulated by the microprocessor.
Regarding claim 12, the modified Hasegawa device teaches wherein the wirelessly transmitted digital data stream is configured to be received by a smart device (smartphone downloads data from device 200) (Kelleher; para. [0213]).
Regarding claim 13, the modified Hasegawa device teaches wherein the wirelessly received digital data stream is configured to be processed by a smart device application (a smartphone allows for a user to input data to a controller, and thus there must be an application on the smartphone to allow for that interfacing) (Kelleher; para. [0108]; para. [0213]).
Regarding claim 23, the modified Hasegawa method teaches converting the data stream from analog to digital (A/D converters) (Grenon; para. [0146]); and transmitting the data stream wirelessly via an antenna (data from sensors is transmitted wirelessly via an antenna) (Kelleher; para. [0155]).
Regarding claim 24, the modified Hasegawa method teaches receiving the wirelessly transmitted data stream using a smart device (smartphone downloads data from device 200) (Kelleher; para. [0213]).
Regarding claim 25, the modified Hasegawa method teaches processing the wirelessly transmitted data stream using a smart device application (a smartphone allows for a user to input data to a controller, and thus there must be an application on the smartphone to allow for that interfacing) (Kelleher; para. [0108]; para. [0213]).
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Gertner.
Regarding claim 26, Hasegawa discloses a moldable warming device (eye mask 10 with self-heating members) (Fig. 1; abstract), comprising: 
a heating disc (exothermic bodies 23 enclosed in film 22) (Figs. 3-9; para. [0046]); 
a harmonic resonance frequency stimulation vibration generator (RFSVG) (micro-vibrating device 30) (Fig. 9); 
a coupling device (housing portion 19 formed by front plate 14, back plate 18, and eye pads 20 which hold exothermic bodies 23) (Figs. 4, 8-9; para. [0043]); 
and a mask configured to hold the heating disc and the coupling device for use in parallel utility (eye mask 10 holds or carries all components of the device) (Fig. 1; abstract), wherein the moldable warming device is configured to provide therapeutic warmth across the entire surface of the user’s eyelid and periorbital structures (eye mask is used to provide warming to the user’s eyes) (abstract). 
Hasegawa does not disclose a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG); the mask configured to hold the pair of neurostimulation units; wherein the first harmonic RFSVGs are configured to simultaneously provide tuned harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user's lacrimal function unit, and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone.
However, Gertner teaches a device which applies vibrations to facial structures around the eye to treat eye diseases (Gertner; abstract; para. [0009]) including a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG) (two eccentric motors 8020 for producing a vibratory effect, with each motor on a respective side of the user’s nose) (Gertner; Figs. 43-47; para. [0569]; para. [0572]); the mask configured to hold the pair of neurostimulation units (housing 8030 houses the electronics and covers the user’s nose) (Gertner; Figs. 43-47; para. [0572]); wherein the first harmonic RFSVGs are configured to simultaneously provide tuned harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user's lacrimal function unit (two eccentric motors 8020 produce a vibratory effect on each side surface of the user’s nose for stimulating a nasal nerve and the parasympathetic pathway; vibrations travel through skin to bone to nerves such as the trigeminal nerve and lacrimal nerve; this vibration is for stimulating tear production) (Gertner; Figs. 43-47; para. [0009]; para. [0532]; para. [0569]; para. [0572]), and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge (vibration is applied to the side of the nose against the nasal bone and the vibration is linear and perpendicular to the skin, thus the primary axis of vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge) (Gertner; Figs. 43-47; para. [0161]; para. [0569]; claim 38) and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone (device 7000 covers a contoured surface of the nose on each side, thus the vibration would be applied to those contoured side surfaces; the vibration applied to the contoured nasal surface would vary depending on the distance of a point on the contoured nasal surface to the point of direct vibration application; a vibration applied to a biological tissue would travel to the tissues surrounding that initial tissue, thus a vibration applied to a nasal bridge would travel to all the tissues in and around the nasal bridge; material 7855 holding the motors 8020 is flexible, thereby allowing for the device to fit the contours of the nose surface/nasal bridge such that the vibration applied is kept oriented on the surface of the nose/nasal bridge, thus having the vibration oriented across the nasal bridge, between the user’s eyes, and through the nasal bone) (Gertner; Figs. 43-47; para. [0134]; para. [0161]; paras. [0569-0570]; claim 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa device to include a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG); the mask configured to hold the pair of neurostimulation units; wherein the first harmonic RFSVGs are configured to simultaneously provide tuned harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user's lacrimal function unit, and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone, as taught by Gertner, for the purpose of providing an additional means for treating dry eye of a patient (Gertner; para. [0008]).
Regarding claim 27, the modified Hasegawa device teaches a second harmonic RFSVG (Hasegawa micro-vibrating device 30, which is separate from the Gertner vibratory surface used to teach the first RFSVG) (Hasegawa; Fig. 9), wherein the mask is configured to hold the second harmonic RFSVG (eye mask 10 holds or carries all components of the device) (Hasegawa; Figs. 1, 9; abstract), wherein the second harmonic RFSVG is configured to provide the eyelid surface and periorbital structures with tuned harmonic resonance or non-resonance frequency stimulation vibration (eye mask 10 would cover the eyelid and use the vibrating device 30 to provide vibration to the eyes) (Hasegawa; Figs. 1, 9; abstract; para. [0023]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Gertner and Nichols (US 2014/0336565 A1).
Regarding claim 28, Hasegawa discloses a method for ophthalmic eyelid therapy (eye mask 10 for heat and vibration treatment for eyelids) (Fig. 1; abstract), the method comprising the steps of: 
applying a moldable warming device to a user's individual eyelid, periorbital, and nasal three-dimensional anatomy and surface topography (eye mask 10 with self-heating members for heating the eyes) (Fig. 1; abstract), the moldable warming device comprising: 
a heating disc (exothermic bodies 23 enclosed in film 22) (Figs. 3-9; para. [0046]); 
a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG) (micro-vibrating device 30 for each eye) (Figs. 7-9); 
a coupling device (the exothermic bodies 23 are held within the housing portion 19 formed by front plate 14, back plate 18, and eye pads 20) (Figs. 4, 8-9; para. [0043]); 
and a mask, wherein the mask is configured to hold the heating disc, the pair of neurostimulation units, and the coupling device for use in parallel utility  (eye mask 10 holds or carries all components of the device) (Figs. 1, 7-9; abstract); 
reducing viscosity of the user's meibum by generating thermal energy via the heating disc and transferring the thermal energy across the entire surface of the user's eyelid and periorbital structures (exothermic bodies 23 provide heat to the eyes/eyeball parts to unblock the Meibomian glands; eyeball parts include eyeballs and their surrounding in the human body, which would thus include the whole eyelid of an eyeball) (Figs. 3-9; abstract; para. [0010]; para. [0016]; paras. [0047-0048]); 
mobilizing the user's meibum by simultaneously generating harmonic resonance or non-resonance frequency stimulation vibration via the first harmonic RFSVGs and transferring the harmonic resonance or non-resonance frequency stimulation vibration across the entire surface of the user's eyelid and periorbital structures, thereby inducing shear thinning of the non-Newtonian meibum oil within the Meibomian glands leading to liquefaction and mobilization of the meibom (micro-vibrating devices 30 provide vibration to both the eyes; as the micro-vibrating devices 30 perform as claimed, they would also function to mobilize, liquefy, and induce shear thinning of the meibum as claimed) (Fig. 9; abstract; para. [0023]; paras. [0054-0055]).
Hasegawa does not disclose a pair second harmonic RFSVG; the mask configured to hold the pair second harmonic RFSVG; neurostimulating the user's nasal sensory nerves to induce tear production reflex in the user's lacrimal function unit by simultaneously generating the harmonic resonance or non-resonance frequency stimulation vibration via the pair of second harmonic RFSVG and transferring the harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user’s lacrimal function unit, and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration in both the mobilizing step and the neurostimulating step is in is in a medial-lateral direction to the bony surface of the nasal bridge and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone.
However, Gertner teaches a device which applies vibrations to facial structures around the eye to treat eye diseases (Gertner; abstract; para. [0009]) including a pair of second harmonic RFSVG (two eccentric motors 8020 for producing a vibratory effect, with each motor on a respective side of the user’s nose) (Gertner; Figs. 43-47; para. [0569]; para. [0572]); the mask configured to hold the pair second harmonic RFSVG (housing 8030 houses the electronics and covers the user’s nose) (Gertner; Figs. 43-47; para. [0572]); neurostimulating the user's nasal sensory nerves to induce tear production reflex in the user's lacrimal function unit by simultaneously generating the harmonic resonance or non-resonance frequency stimulation vibration via the pair of second harmonic RFSVG and transferring the harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user’s lacrimal function unit (the two eccentric motors 8020 produce a vibratory effect on each contoured side surface of the user’s nose simultaneously for stimulating a nasal nerve and the parasympathetic pathway; vibrations travel through skin to bone to nerves such as the trigeminal nerve and lacrimal nerve; this vibration is for stimulating tear production) (Gertner; Figs. 43-47; para. [0009]; para. [0532]; para. [0569]; para. [0572]), and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration in both the mobilizing step and the neurostimulating step is in is in a medial-lateral direction to the bony surface of the nasal bridge (vibration is applied to the side of the nose against the nasal bone and the vibration is linear and perpendicular to the skin, thus the primary axis of vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge) (Gertner; Figs. 43-47; para. [0161]; para. [0569]; claim 38) and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone (device 7000 covers a contoured surface of the nose on each side, thus the vibration would be applied to those contoured side surfaces; the vibration applied to the contoured nasal surface would vary depending on the distance of a point on the contoured nasal surface to the point of direct vibration application; a vibration applied to a biological tissue would travel to the tissues surrounding that initial tissue, thus a vibration applied to a nasal bridge would travel to all the tissues in and around the nasal bridge; material 7855 holding the motors 8020 is flexible, thereby allowing for the device to fit the contours of the nose surface/nasal bridge such that the vibration applied is kept oriented on the surface of the nose/nasal bridge, thus having the vibration oriented across the nasal bridge, between the user’s eyes, and through the nasal bone) (Gertner; Figs. 43-47; para. [0134]; para. [0161]; paras. [0569-0570]; claim 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa method to include a pair second harmonic RFSVG; the mask configured to hold the pair second harmonic RFSVG; neurostimulating the user's nasal sensory nerves to induce tear production reflex in the user's lacrimal function unit by simultaneously generating the harmonic resonance or non-resonance frequency stimulation vibration via the pair of second harmonic RFSVG and transferring the harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user’s lacrimal function unit, and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration in both the mobilizing step and the neurostimulating step is in is in a medial-lateral direction to the bony surface of the nasal bridge and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone, as taught by Gertner, for the purpose of providing an additional means for treating dry eye of a patient (Gertner; para. [0008]). 
Hasegawa does not disclose generating harmonic resonance or non-resonance frequency stimulation vibration in the absence of transferring the thermal energy across the entire surface of the user's eyelid and periorbital structures.
However, Nichols teaches a device for treating the eyes (Nichols; abstract) including generating harmonic resonance or non-resonance frequency stimulation vibration in the absence of transferring the thermal energy across the entire surface of the user's eyelid and periorbital structures (vibration and heating to the eyes can be turned on/off selectively by a user; thus heating can be turned off when vibration is turned on) (Nichols; para. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hasegawa method to include generating harmonic resonance or non-resonance frequency stimulation vibration in the absence of transferring the thermal energy across the entire surface of the user's eyelid and periorbital structures, as taught by Nichols, for the purpose of enabling a user to individually control and customize the heating and vibration (Nichols; para. [0034]) of the eye treatment to suit their needs.
Double Patenting
Claims 1-28 are of this application is patentably indistinct from claims 1, 3-5, and 23-25 of Application No. 16/244,820, hereinafter ‘820, and claims 1, 3-8, 10-14, and 16-24 of Application No. 16/146,396, hereinafter ‘396. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 9-10, 14-16, 22, and 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 23-25 of copending Application No. 16/244,820, hereinafter ‘820, in view of Gertner.
Regarding claim 1, ‘820 discloses a moldable warming device (claim 1), comprising: 
a heating disc (claim 1); 
a harmonic resonance frequency stimulation vibration generator (RFSVG) (claim 1); 
a coupling device (claim 1); 
a mask configured to hold the heating disc, the first harmonic RFSVG, and the coupling device for use in parallel utility (claim 1); 
and a sensor array (claim 1), the sensor array configured to determine tuning parameters of a vibration and heating profile of a user's individual eyelid, periorbital, and nasal three- dimensional anatomy and surface topography (sensor array generates a data stream which is processed by the cloud server to determine the tuning parameters) (claim 1), wherein the moldable warming device is configured to provide an eyelid surface and periorbital structures with therapeutic warmth (the system generates thermal energy to treat eyelids) (claim 1). 
Copending Application ‘820 does not disclose a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG); the first harmonic RFSVG are configured to simultaneously provide tuned harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user's lacrimal function unit, and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone.
However, Gertner teaches a device which applies vibrations to facial structures around the eye to treat eye diseases (Gertner; abstract; para. [0009]) including a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG) (two eccentric motors 8020 for producing a vibratory effect, with each motor on a respective side of the user’s nose) (Gertner; Figs. 43-47; para. [0569]; para. [0572]); the mask configured to hold the pair of neurostimulation units (housing 8030 houses the electronics and covers the user’s nose) (Gertner; Figs. 43-47; para. [0572]); wherein the first harmonic RFSVGs are configured to simultaneously provide tuned harmonic resonance or non-resonance frequency stimulation vibration over the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user's lacrimal function unit (two eccentric motors 8020 produce a vibratory effect on each side surface of the user’s nose for stimulating a nasal nerve and the parasympathetic pathway; vibrations travel through skin to bone to nerves such as the trigeminal nerve and lacrimal nerve; this vibration is for stimulating tear production) (Gertner; Figs. 43-47; para. [0009]; para. [0532]; para. [0569]; para. [0572]), and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge (vibration is applied to the side of the nose against the nasal bone and the vibration is linear and perpendicular to the skin, thus the primary axis of vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge) (Gertner; Figs. 43-47; para. [0161]; para. [0569]; claim 38) and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone (device 7000 covers a contoured surface of the nose on each side, thus the vibration would be applied to those contoured side surfaces; the vibration applied to the contoured nasal surface would vary depending on the distance of a point on the contoured nasal surface to the point of direct vibration application; a vibration applied to a biological tissue would travel to the tissues surrounding that initial tissue, thus a vibration applied to a nasal bridge would travel to all the tissues in and around the nasal bridge; material 7855 holding the motors 8020 is flexible, thereby allowing for the device to fit the contours of the nose surface/nasal bridge such that the vibration applied is kept oriented on the surface of the nose/nasal bridge, thus having the vibration oriented across the nasal bridge, between the user’s eyes, and through the nasal bone) (Gertner; Figs. 43-47; para. [0134]; para. [0161]; paras. [0569-0570]; claim 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 device to include a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG); the first harmonic RFSVG are configured to simultaneously provide tuned harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user's lacrimal function unit, and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone, as taught by Gertner, for the purpose of providing an additional means for treating dry eye of a patient (Gertner; para. [0008]).
Regarding claim 2, the modified ‘820 device teaches a second harmonic RFSVG (the RFSVG of ‘820 claim 1, separate from the vibration surface added with Gertner) (‘820 claim 1), wherein the mask is configured to hold the second harmonic RFSVG (‘820 claim 1), wherein the second harmonic RFSVG is configured to provide the eyelid surface and periorbital structures with tuned harmonic resonance or non-resonance frequency stimulation vibration (vibratory energy generated according to the tuning parameters) (‘820 claim 1).
Regarding claim 3, the modified ‘820 device teaches wherein the coupling device is configured to contact the user's eyelid skin for heat transfer (‘820 claim 3).
Regarding claim 9, the modified ‘820 device teaches wherein the sensor array comprises sensors selected from the group consisting of: temperature sensors, pressure sensors, moisture sensors, pH sensors, and combinations thereof (‘820 claim 4).
Regarding claim 10, the modified ‘820 device teaches a vibration modulation controller, wherein the vibration modulation controller controls the stimulation of the first harmonic RFSVG (adjustment control to vary vibration) (Gertner; para. [0148]).
Regarding claim 14, ‘820 discloses a method for ophthalmic eyelid therapy (claim 23), the method comprising the steps of: 
applying a moldable warming device to a user's individual eyelid, periorbital, and nasal three-dimensional anatomy and surface topography (claim 23), the moldable warming device comprising: 
a heating disc (claim 23); 
a harmonic resonance frequency stimulation vibration generator (RFSVG) (claim 23); 
a coupling device (claim 23); 
a mask, wherein the mask is configured to hold the heating disc, the harmonic RFSVG, and the coupling device for use in parallel utility (claim 23); 
and a sensor array (claim 23); 
generating thermal energy and transferring the thermal energy to an eyelid surface and periorbital structures (claim 23). 
Copending Application ‘820 does not disclose a pair of neurostimulation units, wherein each neurostimulation unit comprises a harmonic resonance frequency stimulation vibration generator (RFSVG); the mask configured to hold the pair of neurostimulation units; generating tuned harmonic resonance or non-resonance frequency stimulation vibration and simultaneously transferring the tuned harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user’s nasal bridge area through the nasal bone; and stimulating the trigeminal nerve to induce tear production reflex in the user’s lacrimal function unit, wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the user’s nasal bone.
However, Gertner teaches a device which applies vibrations to facial structures around the eye to treat eye diseases (Gertner; abstract; para. [0009]) including a pair of neurostimulation units, wherein each neurostimulation unit comprises a harmonic resonance frequency stimulation vibration generator (RFSVG) (two eccentric motors 8020 for producing a vibratory effect, with each motor on a respective side of the user’s nose) (Gertner; Figs. 43-47; para. [0569]; para. [0572]); the mask configured to hold the pair of neurostimulation units (housing 8030 houses the electronics and covers the user’s nose) (Gertner; Figs. 43-47; para. [0572]); generating tuned harmonic resonance or non-resonance frequency stimulation vibration and simultaneously transferring the tuned harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user’s nasal bridge area through the nasal bone (the two eccentric motors 8020 produce a vibratory effect on each contoured side surface of the user’s nose simultaneously for stimulating a nasal nerve and the parasympathetic pathway; vibrations travel through skin to bone to nerves such as the trigeminal nerve and lacrimal nerve) (Gertner; Figs. 43-47; para. [0569]; para. [0572]); and stimulating the trigeminal nerve to induce tear production reflex in the user’s lacrimal function unit (the vibrations travel through skin to bone to nerves such as the trigeminal nerve and lacrimal nerve; this vibration is for stimulating tear production) (Gertner; Figs. 43-47; para. [0009]; para. [0532]; para. [0569]; para. [0572]), wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge (vibration is applied to the side of the nose against the nasal bone and the vibration is linear and perpendicular to the skin, thus the primary axis of vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge) (Gertner; Figs. 43-47; para. [0161]; para. [0569]; claim 38) and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the user’s nasal bone (device 7000 covers a contoured surface of the nose on each side, thus the vibration would be applied to those contoured side surfaces; the vibration applied to the contoured nasal surface would vary depending on the distance of a point on the contoured nasal surface to the point of direct vibration application; a vibration applied to a biological tissue would travel to the tissues surrounding that initial tissue, thus a vibration applied to a nasal bridge would travel to all the tissues in and around the nasal bridge; material 7855 holding the motors 8020 is flexible, thereby allowing for the device to fit the contours of the nose surface/nasal bridge such that the vibration applied is kept oriented on the surface of the nose/nasal bridge, thus having the vibration oriented across the nasal bridge, between the user’s eyes, and through the nasal bone) (Gertner; Figs. 43-47; para. [0134]; para. [0161]; paras. [0569-0570]; claim 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 method to include a pair of neurostimulation units, wherein each neurostimulation unit comprises a harmonic resonance frequency stimulation vibration generator (RFSVG); the mask configured to hold the pair of neurostimulation units; generating tuned harmonic resonance or non-resonance frequency stimulation vibration and simultaneously transferring the tuned harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user’s nasal bridge area through the nasal bone; and stimulating the trigeminal nerve to induce tear production reflex in the user’s lacrimal function unit, wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the user’s nasal bone, as taught by Gertner, for the purpose of providing an additional means for treating dry eye of a patient (Gertner; para. [0008]).
Regarding claim 15, the modified ‘820 method teaches wherein the thermal energy is transferred to an inner surface of the eyelid (entire eyelid is provided with warmth, thus the thermal energy would be transferred to the inner eyelid surface) (‘820 claim 24).
Regarding claim 16, the modified ‘820 method does not explicitly teach wherein the coupling device is configured to contact the user's eyelid skin for heat transfer.
However, ‘820 does disclose the moldable warming device is applied to the eyelids, comprises the coupling device, and generates thermal and vibratory energy (‘820 claim 23). One of ordinary skill in the art would also recognize that direct physical contact between a source of heat or vibration and a target area would thus minimize the heat or vibration lost in transit from the source to the target.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 coupling device to contact the user’s eyelid skin as claimed for the purpose of enabling the heat and vibration to be more directly transferred to the skin, thereby minimizing the distance the heat and vibration would have to travel to reach the eyelid, thus minimizing heat and vibration lost in the transfer.
Regarding claim 22, the modified ‘820 device teaches generating, at the sensor array, a data stream responsive to a vibration and heating profile of the user's individual patient eyelid and periorbital three-dimensional anatomy and surface topography (‘820 claim 23).
Regarding claim 26, ‘820 discloses a moldable warming device (claim 1), comprising: 
a heating disc (claim 1); 
a harmonic resonance frequency stimulation vibration generator (RFSVG) (claim 1); 
a coupling device (claim 1); 
and a mask configured to hold the heating disc, the harmonic RFSVG, and the coupling device for use in parallel utility (claim 1), wherein the moldable warming device is configured to provide an eyelid surface and periorbital structures with therapeutic warmth (the system generates thermal energy to treat eyelids) (claim 1).
Copending Application ‘820 does not disclose a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG); the mask configured to hold the pair of neurostimulation units; wherein the first harmonic RFSVGs are configured to simultaneously provide tuned harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user's lacrimal function unit, and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone.
However, Gertner teaches a device which applies vibrations to facial structures around the eye to treat eye diseases (Gertner; abstract; para. [0009]) including a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG) (two eccentric motors 8020 for producing a vibratory effect, with each motor on a respective side of the user’s nose) (Gertner; Figs. 43-47; para. [0569]; para. [0572]); the mask configured to hold the pair of neurostimulation units (housing 8030 houses the electronics and covers the user’s nose) (Gertner; Figs. 43-47; para. [0572]); wherein the first harmonic RFSVGs are configured to simultaneously provide tuned harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user's lacrimal function unit (two eccentric motors 8020 produce a vibratory effect on each side surface of the user’s nose for stimulating a nasal nerve and the parasympathetic pathway; vibrations travel through skin to bone to nerves such as the trigeminal nerve and lacrimal nerve; this vibration is for stimulating tear production) (Gertner; Figs. 43-47; para. [0009]; para. [0532]; para. [0569]; para. [0572]), and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge (vibration is applied to the side of the nose against the nasal bone and the vibration is linear and perpendicular to the skin, thus the primary axis of vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge) (Gertner; Figs. 43-47; para. [0161]; para. [0569]; claim 38) and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone (device 7000 covers a contoured surface of the nose on each side, thus the vibration would be applied to those contoured side surfaces; the vibration applied to the contoured nasal surface would vary depending on the distance of a point on the contoured nasal surface to the point of direct vibration application; a vibration applied to a biological tissue would travel to the tissues surrounding that initial tissue, thus a vibration applied to a nasal bridge would travel to all the tissues in and around the nasal bridge; material 7855 holding the motors 8020 is flexible, thereby allowing for the device to fit the contours of the nose surface/nasal bridge such that the vibration applied is kept oriented on the surface of the nose/nasal bridge, thus having the vibration oriented across the nasal bridge, between the user’s eyes, and through the nasal bone) (Gertner; Figs. 43-47; para. [0134]; para. [0161]; paras. [0569-0570]; claim 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 device to include a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG); the mask configured to hold the pair of neurostimulation units; wherein the first harmonic RFSVGs are configured to simultaneously provide tuned harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user's lacrimal function unit, and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone, as taught by Gertner, for the purpose of providing an additional means for treating dry eye of a patient (Gertner; para. [0008]).
Regarding claim 27, the modified ‘820 device teaches a second harmonic RFSVG (the RFSVG of ‘820 claim 1, separate from the vibration surface added with Gertner) (‘820 claim 1), wherein the mask is configured to hold the second harmonic RFSVG (‘820 claim 1), wherein the second harmonic RFSVG is configured to provide the eyelid surface and periorbital structures with tuned harmonic resonance or non-resonance frequency stimulation vibration  (vibratory energy generated according to the tuning parameters) (‘820 claim 1).
This is a provisional nonstatutory double patenting rejection.
Claims 4 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 23-25 of copending Application No. 16/244,820, hereinafter ‘820, in view of Gertner as applied to claims 1 and 14 above, and in further view of Linder.
Regarding claims 4 and 17, the modified ‘820 device teaches the invention as previously claimed, but does not teach wherein the coupling device comprises hydrogel.
However, Linder teaches a device for treating the eye (Linder; abstract; col. 16, line 5) which includes a hydrogel which sticks a strip to an eyelid (Linder; col. 6, lines 52-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 coupling device to include a hydrogel, as taught by Linder, for the purpose of providing a gentle adhesive which also moisturizes the skin (Linder; col. 6, lines 52-59).
This is a provisional nonstatutory double patenting rejection.
Claims 5 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 23-25 of copending Application No. 16/244,820, hereinafter ‘820, in view of Gertner as applied to claims 1 and 14 above, and in further view of Carey.
Regarding claims 5 and 18, the modified ‘820 device teaches the invention as previously claimed, but does not teach wherein the mask comprises a heat reflective material configured to reflect and direct heat from the heating disc toward the user's eyelid surface.
However, Carey teaches an eye mask with a heating mechanism (Carey; abstract) including a heat reflective material configured to reflect and direct heat from the heating element toward the user's eyelid surface (reflective layer 41 reflects heat from the temperature control circuit layer 43 towards the face of a wearer) (Carey; Fig. 3a; para. [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 mask to include a heat reflective material, as taught by Cary, for the purpose of enabling heat to be reflected towards a wearer (Carey; para. [0028]).
This is a provisional nonstatutory double patenting rejection.
Claims 6, 11-13, 19, 21, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 23-25 of copending Application No. 16/244,820, hereinafter ‘820, in view of Gertner as applied to claims 1 and 14 above, and in further view of Kelleher.
Regarding claim 6 and 19, the modified ‘820 device teaches the invention as previously claimed, but does not teach wherein the sensor array comprises a thermocouple configured to record temperature of the user's eyelid surface.
However, Kelleher teaches a system to treat eyelids and Meibomian glands (Kelleher; abstract) wherein the sensor array comprises a thermocouple configured to record temperature of the user's eyelid surface (first safety sensor monitors temperature) (Kelleher; para. [0166]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 sensor array to include a thermocouple configured to record temperature of the user's eyelid surface, as taught by Kelleher, for the purpose of ensuring user safety enabling a user to avoid tissue damage from heat (Kelleher; para. [0104]; para. [0166]; para. [0198]).
Regarding claim 11, the modified ‘820 device teaches the invention as previously claimed, including a microprocessor; and a wireless transmitter, wherein the microprocessor converts analog data generated from the sensor array into a digital data stream, and wherein the wireless transmitter transmits the digital data stream wirelessly (‘820 claim 5), but does not teach via an antenna.
However, Kelleher further teaches wherein the wireless transmitter transmits the digital data stream wirelessly via an antenna (data from sensors is transmitted wirelessly via an antenna) (Kelleher; para. [0155]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 device to include an antenna, as taught by Kelleher, for the purpose of providing the device with a specific mechanism suitable for wireless data transmission.
Regarding claim 12, the modified ‘820 device teaches the device as previously claimed, but does not teach wherein the wirelessly transmitted digital data stream is configured to be received by a smart device.
However, Kelleher further teaches wherein the wirelessly transmitted digital data stream is configured to be received by a smart device (smartphone downloads data from device 200) (Kelleher; para. [0213]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 device such that the wirelessly transmitted digital data stream is configured to be received by a smart device, as taught by Kelleher, for the purpose of allowing data to be logged in an external device without the clinician having to take manual notes (Kelleher; para. [0213]).
Regarding claim 13, the modified ‘820 device teaches wherein the wirelessly received digital data stream is configured to be processed by a smart device application (a smartphone allows for a user to input data to a controller, and thus there must be an application on the smartphone to allow for that interfacing) (Kelleher; para. [0108]; para. [0213]).
Regarding claim 21, the modified ‘820 device is silent on wherein the sensor array comprises sensors selected from the group consisting of: temperature sensors, pressure sensors, moisture sensors, pH sensors, and combinations thereof.
However, Kelleher further teaches a sensor array with temperature sensors (first safety sensor monitors temperature) (Kelleher; para. [0166]) and pressure sensors (force or pressure sensors 221) (Kelleher; para. [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 device sensor array to include temperature and pressure sensors, as taught by Kelleher, for the purpose of ensuring user safety enabling a user to avoid tissue damage (Kelleher; para. [0104]; para. [0166]; para. [0198]).
Regarding claim 23, the modified ‘820 device teaches converting the data stream from analog to digital (‘820 claim 25); and transmitting the data stream wirelessly via an antenna (data from sensors is transmitted wirelessly via an antenna) (Kelleher; para. [0155]).
Regarding claim 24, the modified ‘820 device teaches receiving the wirelessly transmitted data stream using a smart device (smartphone downloads data from device 200) (Kelleher; para. [0213]).
Regarding claim 25, the modified ‘820 device teaches processing the wirelessly transmitted data stream using a smart device application (any data sent to a smartphone would be processed by the smartphone; as the smartphone allows for a user to input data to a controller, there thus must be an application on the smartphone to allow for that interfacing) (Kelleher; para. [0108]; para. [0213]).
This is a provisional nonstatutory double patenting rejection.
Claims 7-8 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 23-25 of copending Application No. 16/244,820, hereinafter ‘820, in view of Gertner and Kelleher as applied to claims 6 and 19 above, and in further view of Mohn.
Regarding claims 7 and 20, the modified ‘820 device teaches the invention as previously claimed, but does not teach wherein the sensor array includes a flexible printed circuit board where the thermocouple is embedded therein.
However, Mohn teaches a circuit for applying heat (Mohn; abstract) including a flexible printed circuit board (circuit formed on flexible substrate) (Mohn; para. [0019]) where the thermocouple is embedded therein (temperature sensor mounted on the flexible substrate) (Mohn; para. [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 sensor array to include a flexible printed circuit board where the thermocouple is embedded therein, as taught by Mohn, for the purpose of enabling the sensor array to conform to the contours of the body (Mohn; para. [0019]).
Regarding claim 8, the modified ‘820 device teaches wherein the flexible printed circuit board comprises a polyimide film (flexible substrate made of polyimide) (Mohn; para. [0056]).
This is a provisional nonstatutory double patenting rejection.
Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 16/244,820, hereinafter ‘820, in view of Gertner and Nichols.
Regarding claim 28, ‘820 discloses a method for ophthalmic eyelid therapy (claim 23), the method comprising the steps of: 
applying a moldable warming device to a user's individual eyelid, periorbital, and nasal three-dimensional anatomy and surface topography (claim 23), the moldable warming device comprising: 
a heating disc (claim 23); 
a neurostimulation unit comprising a first harmonic resonance frequency stimulation vibration generator (RFSVG) (claim 23); 
a coupling device (claim 23); 
and a mask, wherein the mask is configured to hold the heating disc, the neurostimulation unit, and the coupling device for use in parallel utility (claim 23); 
reducing viscosity of the user's meibum by generating thermal energy via the heating disc and transferring the thermal energy across the entire surface of the user's eyelid surface and periorbital structures (thermal energy generated at the moldable warming device on the eyelids would function to reduce the viscosity of meibum as claimed) (claim 23), 
mobilizing the user's meibum by generating harmonic resonance or non-resonance frequency stimulation vibration via the first harmonic RFSVG and transferring the harmonic resonance or non-resonance frequency stimulation vibration across the entire surface of the user's eyelid and periorbital structures, thereby inducing shear thinning of the non-Newtonian meibum oil within the Meibomian glands leading to liquefaction and mobilization of the meibom (vibratory energy generated at the moldable warming device on the eyelids would function to mobilize, liquefy, and induce the shear thinning of the meibum as claimed) (claim 23). 
Copending Application ‘820 does not disclose a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG); mobilizing the user's meibum by simultaneously generating harmonic resonance or non-resonance frequency stimulation vibration via the first harmonic RFSVGs.
However, Hasegawa teaches an eye mask with warm members and vibrators (Hasegawa; abstract) including a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG) (micro-vibrating device 30 for each eye) (Hasegawa; Figs. 7-9); mobilizing the user's meibum by simultaneously generating harmonic resonance or non-resonance frequency stimulation vibration via the first harmonic RFSVGs (micro-vibrating devices 30 provide vibration to both the eyes; as the micro-vibrating devices 30 perform as claimed, they would also function to mobilize, liquefy, and induce shear thinning of the meibum as claimed) (Hasegawa; Fig. 9; abstract; para. [0023]; paras. [0054-0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 method to include providing a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG); mobilizing the user's meibum by simultaneously generating harmonic resonance or non-resonance frequency stimulation vibration via the first harmonic RFSVGs, as taught by Hasegawa, for the purpose of ensuring both of the user’s eyes can be treated with a respective vibration generator (Hasegawa; Figs. 7-9; para. [0054]).
Copending Application ‘820 does not disclose a pair of second harmonic RFSVG; the mask configured to hold the pair of neurostimulation units; neurostimulating the user's nasal sensory nerves to induce tear production reflex in the user's lacrimal function unit by simultaneously generating the harmonic resonance or non-resonance frequency stimulation vibration via the pair of second harmonic RFSVG and transferring the harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user’s lacrimal function unit, and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration in both the mobilizing step and the neurostimulating step is in is in a medial-lateral direction to the bony surface of the nasal bridge and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone.
However, Gertner teaches a device which applies vibrations to facial structures around the eye to treat eye diseases (Gertner; abstract; para. [0009]) including a pair of second harmonic RFSVG (two eccentric motors 8020 for producing a vibratory effect, with each motor on a respective side of the user’s nose) (Gertner; Figs. 43-47; para. [0569]; para. [0572]); the mask configured to hold the pair second harmonic RFSVG (housing 8030 houses the electronics and covers the user’s nose) (Gertner; Figs. 43-47; para. [0572]); neurostimulating the user's nasal sensory nerves to induce tear production reflex in the user's lacrimal function unit by simultaneously generating the harmonic resonance or non-resonance frequency stimulation vibration via the pair of second harmonic RFSVG and transferring the harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user’s lacrimal function unit (the two eccentric motors 8020 produce a vibratory effect on each contoured side surface of the user’s nose simultaneously for stimulating a nasal nerve and the parasympathetic pathway; vibrations travel through skin to bone to nerves such as the trigeminal nerve and lacrimal nerve; this vibration is for stimulating tear production) (Gertner; Figs. 43-47; para. [0009]; para. [0532]; para. [0569]; para. [0572]), and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration in both the mobilizing step and the neurostimulating step is in is in a medial-lateral direction to the bony surface of the nasal bridge (vibration is applied to the side of the nose against the nasal bone and the vibration is linear and perpendicular to the skin, thus the primary axis of vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge) (Gertner; Figs. 43-47; para. [0161]; para. [0569]; claim 38) and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone (device 7000 covers a contoured surface of the nose on each side, thus the vibration would be applied to those contoured side surfaces; the vibration applied to the contoured nasal surface would vary depending on the distance of a point on the contoured nasal surface to the point of direct vibration application; a vibration applied to a biological tissue would travel to the tissues surrounding that initial tissue, thus a vibration applied to a nasal bridge would travel to all the tissues in and around the nasal bridge; material 7855 holding the motors 8020 is flexible, thereby allowing for the device to fit the contours of the nose surface/nasal bridge such that the vibration applied is kept oriented on the surface of the nose/nasal bridge, thus having the vibration oriented across the nasal bridge, between the user’s eyes, and through the nasal bone) (Gertner; Figs. 43-47; para. [0134]; para. [0161]; paras. [0569-0570]; claim 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 method to include a pair of second harmonic RFSVG; the mask configured to hold the pair of neurostimulation units; neurostimulating the user's nasal sensory nerves to induce tear production reflex in the user's lacrimal function unit by simultaneously generating the harmonic resonance or non-resonance frequency stimulation vibration via the pair of second harmonic RFSVG and transferring the harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user’s lacrimal function unit, and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration in both the mobilizing step and the neurostimulating step is in is in a medial-lateral direction to the bony surface of the nasal bridge and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone, as taught by Gertner, for the purpose of providing an additional means for treating dry eye of a patient (Gertner; para. [0008]).
Copending Application ‘820 does not disclose generating harmonic resonance or non-resonance frequency stimulation vibration in the absence of transferring the thermal energy to the user's eyelid surface and periorbital structures.
However, Nichols teaches a device for treating the eyes (Nichols; abstract) including generating harmonic resonance or non-resonance frequency stimulation vibration in the absence of transferring the thermal energy to the user's eyelid surface and periorbital structures (vibration and heating to the eyes can be turned on/off selectively by a user; thus heating can be turned off when vibration is turned on) (Nichols; para. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘820 method to include generating harmonic resonance or non-resonance frequency stimulation vibration in the absence of transferring the thermal energy to the user's eyelid surface and periorbital structures, as taught by Nichols, for the purpose of enabling a user to individually control and customize the heating and vibration (Nichols; para. [0034]) of the eye treatment to suit their needs.
This is a provisional nonstatutory double patenting rejection.
Claims 1-3, 5-16, and 18-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-14, and 16-24 of copending Application No. 16.146,396, hereinafter ‘396, in view of Gertner.
Regarding claim 1, ‘396 discloses a moldable warming device (claim 1), comprising: 
a heating disc (claim 1); 
a harmonic resonance frequency stimulation vibration generator (RFSVG) (claim 1); 
a coupling device (claim 1); 
a mask configured to hold the heating disc, the first harmonic RFSVG, and the coupling device for use in parallel utility (claim 1); 
and a sensor array, the sensor array configured to determine tuning parameters of a vibration and heating profile of a user's individual eyelid, periorbital, and nasal three- dimensional anatomy and surface topography (claim 1), wherein the moldable warming device is configured to provide an eyelid surface and periorbital structures with therapeutic warmth (claim 1). 
Copending Application ‘396 does not disclose a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG); the first harmonic RFSVG are configured to simultaneously provide tuned harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user's lacrimal function unit, and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone.
However, Gertner teaches a device which applies vibrations to facial structures around the eye to treat eye diseases (Gertner; abstract; para. [0009]) including a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG) (two eccentric motors 8020 for producing a vibratory effect, with each motor on a respective side of the user’s nose) (Gertner; Figs. 43-47; para. [0569]; para. [0572]); the mask configured to hold the pair of neurostimulation units (housing 8030 houses the electronics and covers the user’s nose) (Gertner; Figs. 43-47; para. [0572]); wherein the first harmonic RFSVGs are configured to simultaneously provide tuned harmonic resonance or non-resonance frequency stimulation vibration over the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user's lacrimal function unit (two eccentric motors 8020 produce a vibratory effect on each side surface of the user’s nose for stimulating a nasal nerve and the parasympathetic pathway; vibrations travel through skin to bone to nerves such as the trigeminal nerve and lacrimal nerve; this vibration is for stimulating tear production) (Gertner; Figs. 43-47; para. [0009]; para. [0532]; para. [0569]; para. [0572]), and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge (vibration is applied to the side of the nose against the nasal bone and the vibration is linear and perpendicular to the skin, thus the primary axis of vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge) (Gertner; Figs. 43-47; para. [0161]; para. [0569]; claim 38) and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone (device 7000 covers a contoured surface of the nose on each side, thus the vibration would be applied to those contoured side surfaces; the vibration applied to the contoured nasal surface would vary depending on the distance of a point on the contoured nasal surface to the point of direct vibration application; a vibration applied to a biological tissue would travel to the tissues surrounding that initial tissue, thus a vibration applied to a nasal bridge would travel to all the tissues in and around the nasal bridge; material 7855 holding the motors 8020 is flexible, thereby allowing for the device to fit the contours of the nose surface/nasal bridge such that the vibration applied is kept oriented on the surface of the nose/nasal bridge, thus having the vibration oriented across the nasal bridge, between the user’s eyes, and through the nasal bone) (Gertner; Figs. 43-47; para. [0134]; para. [0161]; paras. [0569-0570]; claim 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘396 device to include a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG); the first harmonic RFSVG are configured to simultaneously provide tuned harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user's lacrimal function unit, and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone, as taught by Gertner, for the purpose of providing an additional means for treating dry eye of a patient (Gertner; para. [0008]).
Regarding claim 2, the modified ‘396 device teaches a second harmonic RFSVG (the RFSVG of ‘820 claim 1, separate from the vibration surface added with Gertner) (‘396 claim 1), wherein the mask is configured to hold the second harmonic RFSVG (‘396 claim 1), wherein the second harmonic RFSVG is configured to provide the eyelid surface and periorbital structures with tuned harmonic resonance or non-resonance frequency stimulation vibration (‘396 claim 1).
Regarding claim 3, the modified ‘396 device teaches wherein the coupling device is configured to contact the user's eyelid skin for heat transfer (‘396 claim 3).
Regarding claim 5, the modified ‘396 device teaches wherein the mask comprises a heat reflective material configured to reflect and direct heat from the heating disc toward the user's eyelid surface (‘396 claim 4).
Regarding claim 6, the modified ‘396 device teaches wherein the sensor array comprises a thermocouple configured to record temperature of the user's eyelid surface (‘396 claim 5).
Regarding claim 7, the modified ‘396 device teaches wherein the sensor array includes a flexible printed circuit board where the thermocouple is embedded therein (‘396 claim 6).
Regarding claim 8, the modified ‘396 device teaches wherein the flexible printed circuit board comprises a polyimide film (‘396 claim 7).
Regarding claim 9, the modified ‘396 device teaches wherein the sensor array comprises sensors selected from the group consisting of: temperature sensors, pressure sensors, moisture sensors, pH sensors, and combinations thereof (‘396 claim 8).
Regarding claim 10, the modified ‘396 device teaches a vibration modulation controller, wherein the vibration modulation controller controls the stimulation of the first harmonic RFSVG (adjustment control to vary vibration) (Gertner; para. [0148]).
Regarding claim 11, the modified ‘396 device teaches a microprocessor; and a wireless transmitter, wherein the microprocessor converts analog data generated from the sensor array into a digital data stream, and wherein the wireless transmitter transmits the digital data stream wirelessly via an antenna (‘396 claim 10).
Regarding claim 12, the modified ‘396 device teaches wherein the wirelessly transmitted digital data stream is configured to be received by a smart device (‘396 claim 11).
Regarding claim 13, the modified ‘396 device teaches wherein the wirelessly received digital data stream is configured to be processed by a smart device application (‘396 claim 12).
Regarding claim 14, ‘396  discloses a method for ophthalmic eyelid therapy (claim 13), the method comprising the steps of: 
applying a moldable warming device to a user's individual eyelid, periorbital, and nasal three-dimensional anatomy and surface topography (claim 13), the moldable warming device comprising: 
a heating disc (claim 13); 
a harmonic resonance frequency stimulation vibration generator (RFSVG) (claim 13);
a coupling device (claim 13);  
a mask, wherein the mask is configured to hold the heating disc, the harmonic RFSVG, and the coupling device for use in parallel utility (claim 13);  
and a sensor array (claim 13);
generating thermal energy and transferring the thermal energy to an eyelid surface and periorbital structures (claim 13).
Copending Application ‘396 does not disclose a pair of neurostimulation units, wherein each neurostimulation unit comprises a harmonic resonance frequency stimulation vibration generator (RFSVG); the mask configured to hold the pair of neurostimulation units; generating tuned harmonic resonance or non-resonance frequency stimulation vibration and simultaneously transferring the tuned harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user’s nasal bridge area through the nasal bone; and stimulating the trigeminal nerve to induce tear production reflex in the user’s lacrimal function unit, wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the user’s nasal bone.
However, Gertner teaches a device which applies vibrations to facial structures around the eye to treat eye diseases (Gertner; abstract; para. [0009]) including a pair of neurostimulation units, wherein each neurostimulation unit comprises a harmonic resonance frequency stimulation vibration generator (RFSVG) (two eccentric motors 8020 for producing a vibratory effect, with each motor on a respective side of the user’s nose) (Gertner; Figs. 43-47; para. [0569]; para. [0572]); the mask configured to hold the pair of neurostimulation units (housing 8030 houses the electronics and covers the user’s nose) (Gertner; Figs. 43-47; para. [0572]); generating tuned harmonic resonance or non-resonance frequency stimulation vibration and simultaneously transferring the tuned harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user’s nasal bridge area through the nasal bone (the two eccentric motors 8020 produce a vibratory effect on each contoured side surface of the user’s nose simultaneously for stimulating a nasal nerve and the parasympathetic pathway; vibrations travel through skin to bone to nerves such as the trigeminal nerve and lacrimal nerve) (Gertner; Figs. 43-47; para. [0569]; para. [0572]); and stimulating the trigeminal nerve to induce tear production reflex in the user’s lacrimal function unit (the vibrations travel through skin to bone to nerves such as the trigeminal nerve and lacrimal nerve; this vibration is for stimulating tear production) (Gertner; Figs. 43-47; para. [0009]; para. [0532]; para. [0569]; para. [0572]), wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge (vibration is applied to the side of the nose against the nasal bone and the vibration is linear and perpendicular to the skin, thus the primary axis of vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge) (Gertner; Figs. 43-47; para. [0161]; para. [0569]; claim 38) and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the user’s nasal bone (device 7000 covers a contoured surface of the nose on each side, thus the vibration would be applied to those contoured side surfaces; the vibration applied to the contoured nasal surface would vary depending on the distance of a point on the contoured nasal surface to the point of direct vibration application; a vibration applied to a biological tissue would travel to the tissues surrounding that initial tissue, thus a vibration applied to a nasal bridge would travel to all the tissues in and around the nasal bridge; material 7855 holding the motors 8020 is flexible, thereby allowing for the device to fit the contours of the nose surface/nasal bridge such that the vibration applied is kept oriented on the surface of the nose/nasal bridge, thus having the vibration oriented across the nasal bridge, between the user’s eyes, and through the nasal bone) (Gertner; Figs. 43-47; para. [0134]; para. [0161]; paras. [0569-0570]; claim 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘396 method to include the steps of including a pair of neurostimulation units, wherein each neurostimulation unit comprises a harmonic resonance frequency stimulation vibration generator (RFSVG); the mask configured to hold the pair of neurostimulation units; generating tuned harmonic resonance or non-resonance frequency stimulation vibration and simultaneously transferring the tuned harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user’s nasal bridge area through the nasal bone; and stimulating the trigeminal nerve to induce tear production reflex in the user’s lacrimal function unit, wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the user’s nasal bone, as taught by Gertner, for the purpose of providing an additional means for treating dry eye of a patient (Gertner; para. [0008]).
Regarding claim 15, the modified ‘396 device teaches wherein the thermal energy is transferred to an inner surface of the eyelid (‘396 claim 14).
Regarding claim 16, the modified ‘396 device teaches wherein the coupling device is configured to contact the user's eyelid skin for heat transfer (‘396 claim 16).
Regarding claim 18, the modified ‘396 device teaches wherein the mask comprises a heat reflective material configured to reflect and direct heat from the heating disc toward the user's eyelid surface (‘396 claim 17).
Regarding claim 19, the modified ‘396 device teaches wherein the sensor array comprises a thermocouple configured to record temperature of the user's eyelid surface (‘396 claim 18).
Regarding claim 20, the modified ‘396 device teaches wherein the sensor array includes a flexible printed circuit board where the thermocouple is embedded therein (‘396 claim 19).
Regarding claim 21, the modified ‘396 device teaches wherein the sensor array comprises sensors selected from the group consisting of: temperature sensors, pressure sensors, moisture sensors, pH sensors, and combinations thereof (‘396 claim 20).
Regarding claim 22, the modified ‘396 device teaches generating, at the sensor array, a data stream responsive to a vibration and heating profile of the user's individual patient eyelid and periorbital three-dimensional anatomy and surface topography (‘396 claim 21).
Regarding claim 23, the modified ‘396 device teaches converting the data stream from analog to digital; and transmitting the data stream wirelessly via an antenna (‘396 claim 22).
Regarding claim 24, the modified ‘396 device teaches receiving the wirelessly transmitted data stream using a smart device (‘396 claim 23).
Regarding claim 25, the modified ‘396 device teaches processing the wirelessly transmitted data stream using a smart device application (‘396 claim 24).
Regarding claim 26, ‘396 discloses a moldable warming device (claim 1), comprising: 
a heating disc (claim 1); 
a first harmonic resonance frequency stimulation vibration generator (RFSVG) (claim 1); 
a coupling device (claim 1); 
and a mask configured to hold the heating disc, the first harmonic RFSVG, and the coupling device for use in parallel utility (claim 1), wherein the moldable warming device is configured to provide an eyelid surface and periorbital structures with therapeutic warmth (claim 1). 
Copending Application ‘396 does not disclose a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG); the mask configured to hold the pair of neurostimulation units; wherein the first harmonic RFSVGs are configured to simultaneously provide tuned harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user's lacrimal function unit, and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone.
However, Gertner teaches a device which applies vibrations to facial structures around the eye to treat eye diseases (Gertner; abstract; para. [0009]) including a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG) (two eccentric motors 8020 for producing a vibratory effect, with each motor on a respective side of the user’s nose) (Gertner; Figs. 43-47; para. [0569]; para. [0572]); the mask configured to hold the pair of neurostimulation units (housing 8030 houses the electronics and covers the user’s nose) (Gertner; Figs. 43-47; para. [0572]); wherein the first harmonic RFSVGs are configured to simultaneously provide tuned harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user's lacrimal function unit (two eccentric motors 8020 produce a vibratory effect on each side surface of the user’s nose for stimulating a nasal nerve and the parasympathetic pathway; vibrations travel through skin to bone to nerves such as the trigeminal nerve and lacrimal nerve; this vibration is for stimulating tear production) (Gertner; Figs. 43-47; para. [0009]; para. [0532]; para. [0569]; para. [0572]), and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge (vibration is applied to the side of the nose against the nasal bone and the vibration is linear and perpendicular to the skin, thus the primary axis of vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge) (Gertner; Figs. 43-47; para. [0161]; para. [0569]; claim 38) and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone (device 7000 covers a contoured surface of the nose on each side, thus the vibration would be applied to those contoured side surfaces; the vibration applied to the contoured nasal surface would vary depending on the distance of a point on the contoured nasal surface to the point of direct vibration application; a vibration applied to a biological tissue would travel to the tissues surrounding that initial tissue, thus a vibration applied to a nasal bridge would travel to all the tissues in and around the nasal bridge; material 7855 holding the motors 8020 is flexible, thereby allowing for the device to fit the contours of the nose surface/nasal bridge such that the vibration applied is kept oriented on the surface of the nose/nasal bridge, thus having the vibration oriented across the nasal bridge, between the user’s eyes, and through the nasal bone) (Gertner; Figs. 43-47; para. [0134]; para. [0161]; paras. [0569-0570]; claim 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘396 device to include a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG); the mask configured to hold the pair of neurostimulation units; wherein the first harmonic RFSVGs are configured to simultaneously provide tuned harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user's lacrimal function unit, and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone, as taught by Gertner, for the purpose of providing an additional means for treating dry eye of a patient (Gertner; para. [0008]).
Regarding claim 27, the modified ‘396 device teaches a second harmonic RFSVG (the RFSVG of ‘820 claim 1, separate from the vibration surface added with Gertner) (‘396 claim 1), wherein the mask is configured to hold the second harmonic RFSVG (‘396 claim 1), wherein the second harmonic RFSVG is configured to provide the eyelid surface and periorbital structures with tuned harmonic resonance or non-resonance frequency stimulation vibration (‘396 claim 1).
This is a provisional nonstatutory double patenting rejection.
Claims 4 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-14, and 16-24 of copending Application No. 16.146,396, hereinafter ‘396, in view of Gertner as applied to claims 1 and 14 above, and in further view of Linder.
Regarding claims 4 and 17, the modified ‘396 device teaches the invention as previously claimed, but does not teach wherein the coupling device comprises hydrogel.
However, Linder teaches a device for treating the eye (Linder; abstract; col. 16, line 5) which includes a hydrogel which sticks a strip to an eyelid (Linder; col. 6, lines 52-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘396 coupling device to include a hydrogel, as taught by Linder, for the purpose of providing a gentle adhesive which also moisturizes the skin (Linder; col. 6, lines 52-59).
This is a provisional nonstatutory double patenting rejection.
Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14 of copending Application No. 16/146,396, hereinafter ‘396, in view of Gertner and Nichols.
Regarding claim 28, ‘396 discloses a method for ophthalmic eyelid therapy (claim 14), the method comprising the steps of: 
applying a moldable warming device to a user's individual eyelid, periorbital, and nasal three-dimensional anatomy and surface topography (claim 13), the moldable warming device comprising: 
a heating disc (claim 13); 
a neurostimulation unit comprising a first harmonic resonance frequency stimulation vibration generator (RFSVG) (claim 13); 
a coupling device (claim 13); 
and a mask, wherein the mask is configured to hold the heating disc, the neurostimulation unit, and the coupling device for use in parallel utility (claim 13); 
reducing viscosity of the user's meibum by generating thermal energy via the heating disc and transferring the thermal energy across the entire surface of the user's eyelid and periorbital structures (thermal energy generated to the eyelid would function to reduce the viscosity of meibum as claimed) (claim 14),
mobilizing the user's meibum by generating harmonic resonance or non-resonance frequency stimulation vibration via the first harmonic RFSVG and transferring the harmonic resonance or non-resonance frequency stimulation vibration across the entire surface of the user's eyelid and periorbital structures, thereby inducing shear thinning of the non-Newtonian meibum oil within the Meibomian glands leading to liquefaction and mobilization of the meibom (vibratory energy generated at the moldable warming device on the eyelids would function to mobilize, liquefy, and induce the shear thinning of the meibum as claimed) (claim 14).
Copending Application ‘396 does not disclose a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG); mobilizing the user's meibum by simultaneously generating harmonic resonance or non-resonance frequency stimulation vibration via the first harmonic RFSVGs.
However, Hasegawa teaches an eye mask with warm members and vibrators (Hasegawa; abstract) including a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG) (micro-vibrating device 30 for each eye) (Hasegawa; Figs. 7-9); mobilizing the user's meibum by simultaneously generating harmonic resonance or non-resonance frequency stimulation vibration via the first harmonic RFSVGs (micro-vibrating devices 30 provide vibration to both the eyes; as the micro-vibrating devices 30 perform as claimed, they would also function to mobilize, liquefy, and induce shear thinning of the meibum as claimed) (Hasegawa; Fig. 9; abstract; para. [0023]; paras. [0054-0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘396 method to include providing a pair of neurostimulation units, wherein each neurostimulation unit comprises a first harmonic resonance frequency stimulation vibration generator (RFSVG); mobilizing the user's meibum by simultaneously generating harmonic resonance or non-resonance frequency stimulation vibration via the first harmonic RFSVGs, as taught by Hasegawa, for the purpose of ensuring both of the user’s eyes can be treated with a respective vibration generator (Hasegawa; Figs. 7-9; para. [0054]).
Copending Application ‘396 does not disclose a pair of second harmonic RFSVG; the mask configured to hold the pair of neurostimulation units; neurostimulating the user's nasal sensory nerves to induce tear production reflex in the user's lacrimal function unit by simultaneously generating the harmonic resonance or non-resonance frequency stimulation vibration via the pair of second harmonic RFSVG and transferring the harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user’s lacrimal function unit, and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration in both the mobilizing step and the neurostimulating step is in is in a medial-lateral direction to the bony surface of the nasal bridge and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone.
However, Gertner teaches a device which applies vibrations to facial structures around the eye to treat eye diseases (Gertner; abstract; para. [0009]) including a pair of second harmonic RFSVG (two eccentric motors 8020 for producing a vibratory effect, with each motor on a respective side of the user’s nose) (Gertner; Figs. 43-47; para. [0569]; para. [0572]); the mask configured to hold the pair second harmonic RFSVG (housing 8030 houses the electronics and covers the user’s nose) (Gertner; Figs. 43-47; para. [0572]); neurostimulating the user's nasal sensory nerves to induce tear production reflex in the user's lacrimal function unit by simultaneously generating the harmonic resonance or non-resonance frequency stimulation vibration via the pair of second harmonic RFSVG and transferring the harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user’s lacrimal function unit (the two eccentric motors 8020 produce a vibratory effect on each contoured side surface of the user’s nose simultaneously for stimulating a nasal nerve and the parasympathetic pathway; vibrations travel through skin to bone to nerves such as the trigeminal nerve and lacrimal nerve; this vibration is for stimulating tear production) (Gertner; Figs. 43-47; para. [0009]; para. [0532]; para. [0569]; para. [0572]), and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration in both the mobilizing step and the neurostimulating step is in is in a medial-lateral direction to the bony surface of the nasal bridge (vibration is applied to the side of the nose against the nasal bone and the vibration is linear and perpendicular to the skin, thus the primary axis of vibration is in a medial-lateral direction to the bony surface of the user’s nasal bridge) (Gertner; Figs. 43-47; para. [0161]; para. [0569]; claim 38) and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone (device 7000 covers a contoured surface of the nose on each side, thus the vibration would be applied to those contoured side surfaces; the vibration applied to the contoured nasal surface would vary depending on the distance of a point on the contoured nasal surface to the point of direct vibration application; a vibration applied to a biological tissue would travel to the tissues surrounding that initial tissue, thus a vibration applied to a nasal bridge would travel to all the tissues in and around the nasal bridge; material 7855 holding the motors 8020 is flexible, thereby allowing for the device to fit the contours of the nose surface/nasal bridge such that the vibration applied is kept oriented on the surface of the nose/nasal bridge, thus having the vibration oriented across the nasal bridge, between the user’s eyes, and through the nasal bone) (Gertner; Figs. 43-47; para. [0134]; para. [0161]; paras. [0569-0570]; claim 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘396 method to include a pair of second harmonic RFSVG; the mask configured to hold the pair of neurostimulation units; neurostimulating the user's nasal sensory nerves to induce tear production reflex in the user's lacrimal function unit by simultaneously generating the harmonic resonance or non-resonance frequency stimulation vibration via the pair of second harmonic RFSVG and transferring the harmonic resonance or non-resonance frequency stimulation vibration across the contour surface of the user's nasal bridge area through the user's nasal bone such that the trigeminal nerve is stimulated to induce tear production reflex in the user’s lacrimal function unit, and wherein a primary axis of the tuned harmonic resonance or non-resonance frequency stimulation vibration in both the mobilizing step and the neurostimulating step is in is in a medial-lateral direction to the bony surface of the nasal bridge and varies across the contour surface of the user’s nasal bridge area in order to maintain an orientation at all points across the user’s entire nasal bridge area between the user’s eyes through the nasal bone, as taught by Gertner, for the purpose of providing an additional means for treating dry eye of a patient (Gertner; para. [0008]). 
Copending Application ‘396 does not disclose generating harmonic resonance or non-resonance frequency stimulation vibration in the absence of transferring the thermal energy to the user's eyelid surface and periorbital structures.
However, Nichols teaches a device for treating the eyes (Nichols; abstract) including generating harmonic resonance or non-resonance frequency stimulation vibration in the absence of transferring the thermal energy to the user's eyelid surface and periorbital structures (vibration and heating to the eyes can be turned on/off selectively by a user; thus heating can be turned off when vibration is turned on) (Nichols; para. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘396 method to include generating harmonic resonance or non-resonance frequency stimulation vibration in the absence of transferring the thermal energy to the user's eyelid surface and periorbital structures, as taught by Nichols, for the purpose of enabling a user to individually control and customize the heating and vibration (Nichols; para. [0034]) of the eye treatment to suit their needs.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive. 
On page 12 in the third paragraph to page 13 in the “Drawings” section of the Applicant’s remarks, the Applicant argues that the drawing objections of the previous office action have been overcome. The Examiner agrees, and has thus withdrawn those drawing objections. 
On pages 14-17 of the Applicant’s remarks, the Applicant argues that the independent claims have been amended to recite subject matter not disclosed or suggested by the current prior art of record. However, the Examiner respectfully disagrees. The teaching reference of Gertner can still be used to teach the newly added limitations of the independent claims with a different embodiment than the one cited in the previous office action, as detailed in the 35 U.S.C. 103 rejections of the independent claims above. Thus, the claimed invention can still be taught by the current prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785